Hall, J.
An action to recover damages for suing out and levying an attachment and for instituting proceedings to obtain, and serving summons of garnishment, cannot be maintained without proof of malice and want of probable cause, and in the absence of any such proof, a a nonsuit was properly awarded. Actions for criminal prosecution and civil suits require substantially the same essentials. 98 U. S., 192; 4 Barn. & Cres., 21; 2 Car. & P , 485 ; 19 Wend., 417; 2 Penn., 149; 4 Burrows, 1791; U. S. Digest, 1st Series, vol. 8, part 95, 942; 29 Ga., 64; 30 Id., 519; 63 Id., 683; 56 Id., 188; 13 Id., 260,262; 44 Id., 160, 161; Mitchell vs. Southwestern R. R. (present term). 1 Ga. Law Reporter, 70; Code, §§2982, 2983, 2987.
(a) This does not conflict with the case of Juchter vs. Boehm, Bendheim & Co., 67 Ga., 534.
Judgment affirmed.